DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, 6, 11-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps in independent claim 1 are: the steps after the contingent limitation of “in response to determining that the number of rows exceeds the threshold, determining whether the query includes a column aggregation,” because nothing occurs other than a determination, and nothing in the claim positively requires that the scenario is ever required within the claim. When the number of rows exceeds the threshold, there is no positive determination that the other condition is ever satisfied, and the claim only requires a determination without an actual step of outputting or generating or producing an output. Otherwise stated, it is unclear whether an output or search result or anything is generated as a result of the determination. Claim 2, 3, 5, and 6 are rejected for the same reasons. With respect to claims 11-13, 15 and 16, similarly, it is unclear when the rows exceed the threshold, what occurs other than a determination. Therefore, it is unclear how the claim interrelates or produces an output when the contingent limitation is met. It is noted that claims 4, 7-10, 14 and 17-20 provide a response based on the “in response to determining that the number of rows exceeds the threshold,” and are therefore not being rejected for the reasons set forth in the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving a query to perform an analysis on a particular dataset; determining that the particular dataset is stored in the columnar datastore and an index of the particular dataset is stored in the index data repository; determining whether a number of rows in the particular dataset is more than a threshold; in response to determining that the number of rows exceeds the threshold, determining whether the query includes a column aggregation; in response to determining that the threshold exceeds the number of rows, responding to the query with data from the columnar datastore.” Otherwise stated, data and indices of data are stored. A query is received to perform analysis on a particular dataset and the data and index are confirmed to include the particular dataset. The number of rows are compared to a threshold. When the threshold is less than the number of rows, a determination is made whether the query includes a column aggregation. When the threshold is greater than number of rows, data from the columnar data is responded to the query.
The limitation of determining whether a number of rows is more than a threshold, determining whether the query includes a column aggregation and responding to a query with data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is other than reciting “storing, in a columnar datastore, one or more first datasets; storing, in an index data repository, indices of one or more second datasets; wherein one or more steps is performed by a computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the storing of data and steps to be performed by a computer, the context of this claim encompasses the user manually counting the amount of rows, comparing it to a threshold, determining whether a query includes an aggregation and responding to a query with data read from columnar datastore.
 This judicial exception is not integrated into a practical application because the steps are considered to that of a mental process . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high-level of generality (generic computer components) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional elements do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the threshold comparison and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The dependent claims do not appear to offer significantly more because the general principles applied to the independent claims 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. U.S. Patent No. 10,437,807 B1 and claims 7-18 of U.S. Patent No. 11,132,347 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are considered to be either anticipated by or obvious variants of the claims of the issued patents.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165